                 Case 3:20-cv-01154-BJD-JBTCIVIL
JS 44 (Rev. 10/20)                           Document
                                                 COVER1-8 SHEET
                                                          Filed 10/09/20 Page 1 of 3 PageID 142
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
          Doc. Palapa Co.                                                                               Global Innovation, LLC d/b/a Endureed
    (b) County of Residence of First Listed Plaintiff Hall County,                   GA                 County of Residence of First Listed Defendant
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (7N U.S. PLAINTIFF CASES ONLI9
                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Finn Name, Address, and Telephone Number)                                             Attorneys (IfKnown)


          See Attachment.

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Barfor Plahuiff
                                                                                                     (For Diversity Cases Only)                                and One Boxfor Defendant)
0   1   U.S. Government               E3    Federal Question                                                                  PTF      DEF                                      PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                    Citizen of This State             DI DI        Incorporated or Principal Place        ID
                                                                                                                                                                                     4     4  0
                                                                                                                                                of Business In This State

0   2   U.S. Government               04    Diversity                                          Citizen of Another State                   2   Incorporated and Principal Place      El s Els
          Defendant                          (Indicate Citizenship ()Parties in Item HD                                                         of Business In Another State

                                                                                               Citizen or Subject of a           ❑3   0   3   Foreign Nation                         0    6   06
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an 'X" in One Box Only)                                                                           Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS         I            FORFEITURE/PENALTY                      BANKRUPTCY                    OTHER STATUTES             I
.   110 Insurance                     PERSONAL INJURY                PERSONAL INJURY           1
                                                                                             625 Drug Related Seizure             422 Appeal 28 USC 158          375 False Claims Act
.   120 Marine                    ]   310 Airplane               . 365 Personal Injury -         of Property 21 USC 881           423 Withdrawal                 376 Qui Tam (31 USC
.   130 Miller Act                    315 Airplane Product               Product Liability     1690
                                                                                                 Other                                28 USC 157            _        3729(a))
.   140 Negotiable Instrument              Liability             . 367 Health Care/                                                                         -.., 400 State Reapportionment
.   150 Recovery of Overpayment 1     320 Assault, Libel &               Pharmaceutical                                          ' ROPERTY RIGHTS                410 Antitrust
—
—       & Enforcement of Judgment          Slander                       Personal Injury                                          820 Copyrights             —
                                                                                                                                                             — 430 Banks and Banking
_   151 Medicare Act              1   330 Federal Employers'             Product Liability                                    x 830 Patent                       450 Commerce
    152 Recovery of Defaulted              Liability             . 368 Asbestos Personal                                          835 Patent - Abbreviated   — 460 Deportation
        Student Loans             ]   340 Marine                          Injury Product                                              New Drug Application       470 Racketeer Influenced and
        (Excludes Veterans)           345 Marine Product                  Liability                                        , 1 840 Trademark                         Corrupt Organizations
. 153 Recovery of Overpayment              Liability             _PERSONAL PROPERTY                   LABOR                  _ j 880 Defend Trade Secrets 1 480 Consumer Credit
        of Veteran's Benefits     ]   350 Motor Vehicle          — 370 Other Fraud         A710 Fair Labor Standards                  Act of 2016                    (15 USC 1681 or 1692)
1.1                                                                                                                                                         1 485 Telephone Consumer
_ 160 Stockholders' Suits             355 Motor Vehicle              371 Truth in Lending        Act
    190 Other Contract                    Product Liability      II 380 Other Personal     1720 Labor/Management                   SOCIAL SECURITY                   Protection Act
— 195 Contract Product Liability D    360 Other Personal                 Property Damage          Relations                  — 861 HIA (139511)                  490 Cable/Sat TV
    196 Franchise
                                 D
                                          Injury
                                      362 Personal Injury -
                                          Medical Malpractice
                                                                 Ill 385 Property Damage
                                                                         Product Liability     A
                                                                                             740 Railway Labor Act
                                                                                             751 Family and Medical
                                                                                                 Leave Act
                                                                                                                             — 862 Black Lung (923)
                                                                                                                             _ 863 DIWC/DIWW (405(g))
                                                                                                                                  864 SSID Title XVI
                                                                                                                                                            _— 850 Securities/Commodities/
                                                                                                                                                                     Exchange
                                                                                                                                                                 890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS               PRISONER PETITIONS        790 Other Labor Litigation           865 RSI (405(g))               891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights     _ Habeas Corpus:            791 Employee Retirement                                             893 Environmental Matters
  220 Foreclosure                     441 Voting                     463 Alien Detainee          Income Security Act         ' FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment             _. 510 Motions to Vacate                                         n
                                                                                                                                  870 Taxes (U.S. Plaintiff          Act
                                                                                                                                                             — 896 Arbitration
_ 240 Torts to Land              1    443 Housing/                       Sentence                                                     or Defendant)          —
_ 245 Tort Product Liability              Accommodations             530 General                                             2 871 IRS—Third Party          _ 899 Administrative Procedure
  290 All Other Real Property    D    445 Amer. w/Disabilities - ] 535 Death Penalty       r     IMMIGRATION                           26 USC 7609                   Act/Review or Appeal of
                                          Employment                 Other:                  462 Naturalization Application                                          Agency Decision
                                 D    446 Amer. w/Disabilities -     540 Mandamus & Other    465 Other Immigration                                          1 950 Constitutionality of
                                          Other                      550 Civil Rights            Actions                                                             State Statutes
                                 2    448 Education                  555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an "X" in One Box Only)
01      Original          02   Removed from             El 3       Remanded from          04   Reinstated or     El 5 Transferred from        El 6 Multidistrict          0      8 Multidistrict
        Proceeding             State Court                         Appellate Court             Reopened               Another District             Litigation -                    Litigation -
                                                                                                                      (specify)                    Transfer                        Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       35 U.S.C. 271
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Patent Infringement
VII. REQUESTED IN                      ID    CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                              BY PROOF                                JURY DEMAND:               El Yes ID No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                        JUDGE                                                             DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
Oct 9, 2020                                                                                     /s/ Thomas W. Davison
FOR OFFICE USE ONLY

    RECEIPT 8                   AMOUNT                                    APPLYING IFP                                   JUDGE                          MAG. JUDGE
                Case 3:20-cv-01154-BJD-JBT Document 1-8 Filed 10/09/20 Page 2 of 3 PageID 143
JS 44 Reverse (Rev. 10/20)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

         Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
         County of Residence. For cach civil casc filcd, except U.S. plaintiff cases, cntcr the namc of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
         Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

HL       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 3:20-cv-01154-BJD-JBT Document 1-8 Filed 10/09/20 Page 3 of 3 PageID 144




                               ATTACHMENT

Thomas W. Davison
Alston & Bird LLP
950 F St. NW
Washington, DC 20004-1404
Telephone: (202) 239-3300

Holly Hawkins Saporito
Thomas F. Finch
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Telephone: (404) 881-7000
